NOTICE                     2021 IL App (4th) 200011-U                      FILED
This Order was filed under                                                       November 17, 2021
Supreme Court Rule 23 and                   NO. 4-20-0011                            Carla Bender
is not precedent except in the                                                    th
                                                                                 4 District Appellate
limited circumstances               IN THE APPELLATE COURT                            Court, IL
allowed under Rule 23(e)(1).

                                             OF ILLINOIS

                                         FOURTH DISTRICT


   THE PEOPLE OF THE STATE OF ILLINOIS,                        )      Appeal from the
              Plaintiff-Appellee,                              )      Circuit Court of
              v.                                               )      Macon County
   KWANTREVIS D. RICHARDSON,                                   )      No. 17CF1643
              Defendant-Appellant.                             )
                                                               )      Honorable
                                                               )      Jeffrey S. Geisler,
                                                               )      Judge Presiding.



                   JUSTICE DeARMOND delivered the judgment of the court.
                   Justices Cavanagh and Steigmann concurred in the judgment.

                                               ORDER
  ¶1      Held: The appellate court reversed and remanded, concluding defendant did not
                knowingly waive defense counsel’s per se conflict of interest.

  ¶2               In November 2019, defendant was convicted after a jury trial of two counts of

  first degree murder (720 ILCS 5/9-1(a)(1), (2) (West 2016)). The trial court sentenced defendant

  to a term of natural life imprisonment without the possibility of parole.

  ¶3               On appeal, defendant contends he did not knowingly and intelligently waive trial

  counsel’s per se conflict of interest. We reverse and remand.

  ¶4                                      I. BACKGROUND

  ¶5               In November 2017, the State charged defendant by information with six counts of

  first degree murder (720 ILCS 5/9-1(a)(1), (2) (West 2016)) (counts I-VI), two counts of murder
while committing a forcible felony, home invasion (720 ILCS 5/9-1(a)(3) (West 2016)) (counts

VII and VIII), and one count of unlawful possession of a weapon by a felon (720 ILCS

5/24-1.1(a) (West 2016)) (count IX), related to the deaths of Jonathan Ballance and Michael

Roberts. The Macon County public defender was appointed to represent defendant. In September

2018, private counsel, Christopher L. Amero, entered his appearance as defense counsel.

¶6                                     A. Conflict Waiver

¶7             At a hearing on October 10, 2019, Amero informed the trial court he represented

defendant and a witness for the prosecution, Mark Connelley. Amero stated he had discussed the

conflict with the State and with defendant, and defendant had “no issue with [his] dual

representation.”

¶8             At an October 16, 2019, hearing, defendant appeared before the trial court. Amero

informed the court he represented Connelley in unrelated criminal matters, and the State intended

to call Connelley as a witness at defendant’s trial. Amero explained he spoke with defendant and

stated defendant had “no problem with [his] dual representation.” Amero asked the court “to

admonish [defendant] and then get it on the record.” The following colloquy occurred:

                      “THE COURT: Okay. There is Mr. Connelley who is supposed to testify

               in your case. Your attorney, Mr. Amero, does represent him currently; and what

               we’re here today is to determine whether or not you are willing to waive your

               right to any conflict with Mr. Amero representing a potential witness. First of all,

               have you had ample time to speak with Mr. Amero about this matter?

                      THE DEFENDANT: Yeah.

                      THE COURT: And do you have any issues with Mr. Amero representing

               you and also the potential witness?



                                               -2-
        THE DEFENDANT: No, not at all.

        THE COURT: Okay. And as you’ve stated, you have had ample time to

talk with Mr. Amero about this issue?

        THE DEFENDANT: Yes, sir.

        THE COURT: And you are willing to waive any potential conflict in this

matter; is that correct?

        THE DEFENDANT: Is that right?

        MR. AMERO: That’s just saying you don’t have any issue.

        THE DEFENDANT: Oh, yeah. Yes, sir.

        THE COURT: So you do not have any issue, and you are willing to waive

any conflict; is that correct?

        THE DEFENDANT: Yes, sir.

        THE COURT: You understand if you waive a conflict at this time, you

can’t wait until after the trial and raise that issue again? You understand that?

        THE DEFENDANT: Yes.

        THE COURT: Then, Ms. Kroncke [(State’s Attorney)], anything further

as far as admonishing him?

        MS. KRONCKE: I’d just like to put on the record what the cases are that

Mr. Amero represents [Connelley] on. It’s 19-CF-1328. It’s an aggravated DUI

and a driving while revoked. That case is pending. And then 19-CF-899. It’s a

possession of a controlled substance, driving while revoked, and obstructing

identification. And all those cases are still pending.




                                 -3-
                      THE COURT: And we have put that on the record at this stage as to the

               cases that Mr. Amero does represent him on. And as far as Mr. Connelley’s

               testimony, is that something that—

                      ***

                      MS. KRONKE: Mr. Connelley’s testimony would be that defendant

               appeared in a vehicle that we believe will be shown to be the vehicle that fled the

               murder scene and that the defendant made a statement that he needed to get out of

               town. And shortly thereafter, the police came to arrest the defendant. So Mr.

               Connelley was present when the defendant was arrested. His testimony should

               only be about five minutes.

                      THE DEFENDANT: You didn’t tell me that.”

At this point, defendant and Amero had a conversation off the record. Amero informed the court

“Well, it appears now [defendant] may have some sort of an issue.” Defendant interjected,

“Yeah, I’ve changed my mind.” The court allowed time for Amero to speak with the state’s

attorney and defendant. After a brief recess, the following colloquy occurred:

                      “MR. AMERO: Your Honor, I spoke with Ms. Kroncke and [defendant]. I

               think [defendant] was confused about the language Ms. Kroncke used with regard

               to Mr. Connelley’s testimony. I did explain to him what his testimony would be,

               and I indicated to him that—what the waiver entails on him waiving any sort of

               conflict. He indicated to me that he has no issue with me representing Mr.

               Connelley in those unrelated matters.

                      THE COURT: Okay. [Defendant], we’ve kind of went through this

               already; but I’m going to go through it a little deeper. First of all, according to



                                                -4-
your attorney, he’s had an opportunity to discuss a little further with you at this

time as to what the testimony would be along with what the conflict or potential

conflict is. Do you feel you’ve had adequate time to speak with Mr. Amero at this

stage?

         THE DEFENDANT: Yes, sir.

         THE COURT: And are you willing to waive any potential conflict in this

matter as to Mr. Connelley?

         THE DEFENDANT: Yes, sir.

         THE COURT: And you understand at least what it is proposed the

evidence will be as to Mr. Connelley?

         THE DEFENDANT: Yes, sir.

         THE COURT: And you understand at this stage that Mr. Amero does

represent Mr. Connelley on an unrelated matter?

         THE DEFENDANT: Yes, sir.

         THE COURT: So are you willing to waive any potential conflict in this

matter?

         THE DEFENDANT: Yes, sir.

         THE COURT: Then, Ms. Kroncke, anything you think we need to go

further on this matter?

         MS. KRONCKE: No, Your Honor.

         THE COURT: Mr. Amero, anything further?

         MR. AMERO: No. Thank you.




                                 -5-
                       THE COURT: So I am going to show the defendant does waive any

               conflict as it related to Mr. Amero representing Mr. Connelley on an unrelated

               matter.”

¶9                                     B. Defendant’s Trial

¶ 10           On October 22, 2019, the State proceeded to trial on counts I through VI. Counts

VII and VIII were dismissed and count IX was severed.

¶ 11                                   1. State’s Witnesses

¶ 12                                     a. Jason Danner

¶ 13           Decatur police officer Jason Danner testified on October 31, 2017, he responded

to a call reporting five or six gunshots fired. Danner arrived at the scene and saw a white

Chevrolet Malibu Max parked on the street. The vehicle appeared to be unoccupied. While

speaking to the witnesses who reported the gunshots, Danner heard “what sounded like an engine

start to roar, tires squealing.” The Malibu proceeded south and was pursued by other officers.

Danner approached the residence at 3129 North Kent Avenue where the Malibu had been

parked. As he approached, he noticed a flip cell phone on the sidewalk leading up to the mobile

home. The door appeared to have been kicked in. Officer Danner entered the residence for a

protective sweep and observed two deceased men in the living room. The victims, identified as

Michael Roberts and Jonathan Ballance, had multiple gunshot wounds.

¶ 14                                      b. Josh Yaeger

¶ 15           Former Decatur police officer Josh Yaeger testified he responded to the report of

shots fired with Officer Brandon Rolfs in separate vehicles. As they approached the scene,

Yaeger observed the parked Malibu. He stated the front door was ajar but the windows were

tinted and he did not see anyone inside the vehicle. The door of the Malibu closed, and the



                                               -6-
vehicle “took off,” travelling at a “very high rate of speed.” Yaeger pursued the Malibu assisted

by Rolfs, but the officers decided to terminate the pursuit in accordance with department policy.

¶ 16                                     c. Brandon Rolfs

¶ 17           Officer Brandon Rolfs of the Decatur Police Department testified, when he

arrived on the scene, he observed the front, driver’s side door of the Malibu was open and no one

was in the driver’s seat. Rolfs stayed in his marked patrol car. He observed a black male, who he

described as between five feet eight inches and six feet tall, medium build, and had hair short or

pulled tight. Rolfs watched the man leave the front porch of the mobile home at 3129 North

Kent, get into the Malibu, and drive off. Rolfs and Yaeger pursued the vehicle. Rolfs decided to

terminate the pursuit in accordance with department policy and returned to the scene. He entered

the mobile home and observed the two deceased victims.

¶ 18                                   d. Matthew Bledsaw

¶ 19           Matthew Bledsaw testified on October 31, 2017, he and his then wife were

returning home from trick-or-treating. Bledsaw knew his neighbor, Michael Roberts, as “Mike.”

He noticed a white Chevrolet Malibu Max in front of Roberts’s residence he did not recognize.

Bledsaw went inside and watched television for awhile when he heard three or four gunshots. He

recognized the shots as coming from a weapon that was “smaller caliber, nine millimeter.”

Bledsaw saw a woman run out of Roberts’s house followed by a black male. The man yelled,

“Shantell.” (We note defendant later stipulated to this testimony after an initial objection.) The

woman ran “[f]ast as she could” until she was out of sight. According to Bledsaw, the woman

“looked terrified.” The man reentered the trailer. While Bledsaw was speaking to police officers

about the gunshots, he observed a man exit Roberts’s trailer, get into the Malibu, and “drive off

at a very high rate of speed.”



                                                -7-
¶ 20                                    e. Dawn Workman

¶ 21           Dawn Workman, formerly Bledsaw, testified she and her then husband arrived

home and noticed a vehicle in front of Roberts’s home she did not recognize. The vehicle was

either silver or white, and the headlights were on. They went inside and watched television, but

she occasionally glanced out the window because she thought the car was “strange.” She heard

four or five gunshots and called the police. She looked out the window and saw a woman “take

off” from Roberts’s trailer. While on the phone with the police, she heard one or two more

gunshots. She walked outside when police officers arrived and saw the vehicle drive off. She

stated the police responded to her call “pretty quickly,” arriving after “[m]aybe two minutes.”

¶ 22                                      f. Chris Snyder

¶ 23           Decatur police officer Chris Snyder testified he was a K-9 handler. He conducted

an article search along the flight path of the vehicle. Along the flight path, Snyder’s canine

alerted to approximately six empty bullet casings, a black metal pistol magazine, and a black

semi-automatic pistol.

¶ 24                                       g. Erik Ethell

¶ 25           Sergeant Erik Ethell testified he conducted a crime scene investigation. He

collected the items located by Officer Snyder’s canine. The eight-round magazine was empty.

The firearm was a “Hi-Point nine millimeter handgun” and had a malfunction referred to as a

“stove pipe,” wherein the slide fails to completely extract a round and the round jams in the gun.

There was blood on the firearm. Ethell also examined the scene inside the trailer, locating

multiple spent shell casings, spent projectiles, and damage from projectiles. A crowbar was lying

next to Roberts, and Ballance had a cigarette lighter in his right hand.

¶ 26                                       h. Scott Cline



                                                -8-
¶ 27           Detective Scott Cline testified he assisted Sergeant Ethell with evidence

collection. Cline returned to the scene a week after the shootings. The residence had been

cleaned and two bullets were visible in the floor under where Ballance’s body had been. An

additional bullet had been placed on the windowsill by cleaners.

¶ 28                                i. Nykia Shantrell Ewing

¶ 29           Nykia Shantrell Ewing testified, on October 31, 2017, she was dating defendant.

She lived at 1387 West Wellington Way, Apartment C, and defendant lived with her “some

times.” Defendant was the only person who called her by her middle name, Shantrell. The

afternoon of the shootings, defendant and Ewing were at her father’s house. Defendant and

Ewing left the house together in defendant’s car, a white Malibu. They got in an argument during

the drive because defendant thought Ewing was cheating on him. Defendant acted “[v]ery, very

aggressive” and they continued to argue once they returned to the apartment, resulting in a

breakup. Defendant left the apartment and said he would come back for his belongings.

¶ 30           After Ewing went to bed, defendant called her several times. Ewing was using a

cell phone defendant loaned her, as her usual cell phone was broken. When Ewing finally

answered the phone, defendant told her he wanted her to “ride with him somewhere.” Defendant

told Ewing to bring some of the bullets he kept in her apartment. Defendant picked up Ewing,

but Ewing did not bring the bullets with her. Defendant drove her to a mobile home park where

defendant had brought her before. Defendant told Ewing to hand him a black gun from the

passenger side floorboards. Ewing noticed the gun had “some stuff on it, like, blood or

something on it.” Defendant loaded the gun with three or four bullets. Ewing testified she started

to panic. Defendant forced Ewing out of the car, and she followed him up the sidewalk to the

door of the mobile home. Through the open door, she saw a man sitting in a chair “gasping for



                                               -9-
air.” The man was covered in blood. Ewing saw defendant point his gun at the man, and she

turned and ran from the scene. As she ran, she heard a “lot of gunshots.” Ewing got a ride from a

man she did not know to a nearby IHOP restaurant to wait for her father to pick her up. She saw

police pursuing defendant’s car while she waited.

¶ 31           Ewing went to the police station the following morning and participated in an

interview. Defendant called Ewing while she was being interviewed, and Ewing agreed to let the

police record her conversations with him. Ewing also consented to a search of her apartment.

¶ 32                                   j. Apartment Search

¶ 33           Officer Bryan Kaylor testified he participated in the search of Ewing’s apartment.

During the search, Kaylor located a purse containing an iPhone and documents containing

defendant’s name, including a wallet with defendant’s social security card and birth certificate.

¶ 34           Detective Brad Hall testified he assisted with the search of Ewing’s apartment. He

located a box of ammunition and mail addressed to defendant.

¶ 35                                  k. Defendant’s Arrest

¶ 36           Detective James Callaway testified he was assigned to locate defendant. Callaway

located defendant, where he was seated in a “white Chevy Malibu.” The Malibu was in a

driveway with the hood up, and a man outside the vehicle appeared to be doing mechanical

work. Defendant was taken into custody and the Malibu was towed to the Decatur Police

Department.

¶ 37           Detective Scott Marquis testified he assisted with taking defendant into custody.

Defendant complied with orders from officers. During his arrest, defendant dropped a cell phone

on the ground, which was seized.

¶ 38                                    l. Mark Connelley



                                               - 10 -
¶ 39           Mark Connelley testified he had known defendant for “[p]robably ten years.” On

November 1, 2017, Connelley washed defendant’s car, and defendant left. A few hours later,

defendant returned and asked Connelley to look at his radiator, which Connelley started to fix.

Defendant told Connelley he was “trying to get on the highway” or get out of town. While

Connelley was working on defendant’s car, police “swarmed in” and arrested defendant. The

State impeached Connelley with his convictions for driving while his license was revoked. On

cross-examination, Connelley agreed he never asked defendant why he was trying to leave town

and he had repaired defendant’s car before. Defense counsel did not question Connelley about

his prior convictions or pending charges.

¶ 40                                     m. Jason Debort

¶ 41           Detective Jason Debort testified he was the lead detective for the deaths of

Roberts and Ballance. Debort participated in interviewing Ewing the day after the shootings. He

collected DNA samples from Ewing, and later from defendant. Debort reviewed extraction

reports from defendant’s multiple cell phones. One report revealed 13 calls between defendant

and Ewing the night of the shooting and the following day. The report also showed defendant

conducted several internet searches for “Decatur Halloween double homicide” and “Decatur

double homicide” while Ewing was being interviewed. A second report from another phone

showed a contact entry for Roberts’s cell phone number.

¶ 42                                    n. Forensic Testing

¶ 43           Carolyn Kersting, a forensic scientist with the Illinois State Police specializing in

firearms and tool mark identification, testified without objection as an expert in firearms

identification. Comparisons of test bullets fired from the recovered firearm to bullets recovered




                                               - 11 -
from the scene were “inconclusive.” However, Kersting testified that each of the fired bullets had

rifling characteristics that were similar to the recovered firearm.

¶ 44           Kathryn Doolin, a forensic scientist with the Illinois State Police specializing in

firearms identification, testified without objection as an expert in firearms identification. Doolin

testified the bullets recovered from the scene were all “nine millimeter, .38 class bullets with

three left rifling,” but were “inconclusive or could not be identified or eliminated as being fired

by [the recovered firearm].” Based on her own test-fire of the firearm in question, Doolin

concluded the shell casings recovered were fired by the recovered firearm.

¶ 45           Dr. Scott Denton testified he is a forensic pathologist and conducted the autopsies

on the victims. In his autopsy of Roberts, Dr. Denton located a bullet in the hood of Roberts’s

jacket. Roberts had multiple blunt force injuries consistent with strikes from a heavy, blunt,

metal object. Dr. Denton also observed abrasions on Roberts’s neck consistent with someone

grabbing his neck. Roberts had 13 separate gunshot wounds, some with evidence of close-range

firing. Gunshot wounds to Roberts’s chest would have made it difficult for him to breathe. Dr.

Denton classified some of the gunshot wounds as defensive wounds, “where a person will

instinctively hold up their arms or hands if they see something that is dangerous to them.”

Roberts’s toxicology report showed he had used large amounts of cocaine and a benzodiazepine

(Xanax) before his death.

¶ 46           In his autopsy of Ballance, Dr. Denton observed six gunshot wounds. Some of

Ballance’s wounds also showed evidence of close-range firing. The gunshot wounds to

Ballance’s legs indicated he was in the fetal position. Dr. Denton noted superficial injuries to

Ballance unrelated to the gunshots. Dr. Denton recovered two bullets from Ballance’s body.

Ballance’s toxicology report showed he had cocaine in his system. Dr. Denton testified the



                                                - 12 -
gunshot wounds on Roberts and Ballance all appeared to be from a medium caliber firearm, such

as a nine-millimeter.

¶ 47                                    o. Timothy Wittmer

¶ 48            Detective Timothy Wittmer of the Decatur Police Department testified he

interviewed defendant after his arrest. Defendant initially denied any involvement in the

homicides. Defendant then told Officer Wittmer he arrived at the scene to see an additional

suspect leaving who defendant believed was responsible. Defendant finally asserted self-defense.

The State played the recording of defendant’s interview for the jury

¶ 49                                       2. Stipulations

¶ 50            The parties entered several stipulations as to testimony of forensic scientists from

the Illinois State Police Crime Lab. No fingerprints were found suitable for comparison on the

firearm or magazine. The firearm, magazine, and crowbar were swabbed for DNA evidence. A

major male profile matching Roberts was identified on the firearm, from the blood on the

firearm, on the magazine, and on the crowbar. A minor profile identified excluded defendant,

Ewing, Roberts, and Ballance. Defendant, Ewing, and Ballance were excluded from a male

profile identified.

¶ 51                            3. Defense and Closing Arguments

¶ 52            Defendant did not present any evidence.

¶ 53            During closing arguments, among other things, the State argued, “When the

defendant was apprehended on the 1st, he was trying to get his car fixed so he could get on the

highway. That is what he told Mr. Connelley.”

¶ 54                                 4. Verdict and Sentencing




                                                - 13 -
¶ 55           After deliberation, the jury found defendant guilty of first degree murder in the

deaths of Roberts and Ballance, and determined as to both counts “the defendant personally

discharged a firearm that proximately caused the death to another person.”

¶ 56           On November 22, 2019, defendant filed a “motion for a new trial or, in the

alternative, for a judgment notwithstanding the verdict.” Defendant argued (1) the State failed to

prove him guilty beyond a reasonable doubt and (2) the evidence was insufficient to sustain first

degree murder convictions.

¶ 57           At a hearing on December 9, 2019, the trial court denied defendant’s motion for a

new trial. The court sentenced defendant to a mandatory natural life sentence without the

possibility of parole.

¶ 58           This appeal followed.

¶ 59                                      II. ANALYSIS

¶ 60           Defendant argues this court should reverse his conviction for first degree murder

and remand for a new trial because defendant did not knowingly waive a per se conflict of

interest. We agree.

¶ 61                               A. Per Se Conflict of Interest

¶ 62           “[A] criminal defendant’s sixth amendment right to effective assistance of counsel

includes the right to conflict-free representation.” People v. Fields, 2012 IL 112438, ¶ 17, 980

N.E.2d 35. There are two types of conflict of interest: per se and actual. Fields, 2012 IL 112438,

¶ 17. A per se conflict exists “[w]hen a defendant’s attorney has a tie to a person or entity that

would benefit from an unfavorable verdict for the defendant.” People v. Hernandez, 231 Ill. 2d

134, 142, 896 N.E.2d 297, 303 (2008). This danger exists, as recently clarified by our supreme

court, “(1) when defense counsel has a contemporaneous association with the victim, the



                                               - 14 -
prosecution, or an entity assisting the prosecution; (2) when defense counsel contemporaneously

represents a prosecution witness; and (3) when defense counsel was a former prosecutor who

was personally involved in the prosecution of the defendant.” People v. Yost, 2021 IL 126187,

¶ 66.

¶ 63            In this case, defense counsel represented a prosecution witness, Connelley, in

unrelated criminal matters. It is undisputed defense counsel’s contemporaneous representation of

defendant and Connelley constituted a per se conflict of interest. Where a per se conflict exists,

“a defendant need not show that the conflict affected the attorney’s actual performance,” and

unless the defendant waives the conflict, it is automatic grounds for reversal. Fields, 2012 IL

112438, ¶ 18.

¶ 64            Here, the trial court accepted defendant’s waiver of conflict after a hearing. On

appeal, the question is whether defendant’s waiver of conflict is valid. A waiver of a conflict of

interest is not valid and made knowingly unless “the defendant is admonished regarding the

existence and the significance of the conflict.” People v. Poole, 2015 IL App (4th) 130847, ¶ 34,

39 N.E.3d 1086. “A defendant must actually understand how the conflict could affect his

attorney’s representation, before his right to a conflict-free attorney can be knowingly waived.”

People v. Coleman, 301 Ill. App. 3d 290, 301, 703 N.E.2d 137, 145 (1998). “Regardless of

whether a defendant is represented by a public defender or a private practitioner, a criminal

defendant has a constitutional right to the undivided loyalty of counsel, free of conflicting

interests.” People v. Woidtke, 313 Ill. App. 3d 399, 409, 729 N.E.2d 506, 513 (2000) (citing

Coleman, 301 Ill. App. 3d at 298-99). Courts of review are to err on the side of caution, looking

at every reasonable presumption against waiver of constitutional rights and not presume

acquiescence. See People v. Stoval, 40 Ill. 2d 109, 114, 239 N.E.2d 441, 444 (1968); see also



                                               - 15 -
Poole, 2015 IL App (4th) 130847, ¶ 34. “In determining whether there has been an intelligent

waiver of the defendant’s right to conflict-free counsel, the circumstances surrounding the

claimed waiver must be considered.” Poole, 2015 IL App (4th) 130847, ¶ 34.

¶ 65                                   B. Standard of Review

¶ 66           Defendant contends we should review this question de novo. See Hernandez, 231

Ill. 2d at 144 (“[T]he question of whether a per se conflict exists is a legal question we review

de novo.”). However, Hernandez is inapposite, as here, there is no question that a per se conflict

exists. The State argues we should instead review the trial court’s acceptance of defendant’s

waiver for an abuse of discretion. See People v. Holmes, 141 Ill. 2d 204, 224, 565 N.E.2d 950,

958 (1990) (“[W]here the trial court must exercise discretion, a court of review will not find

error or set aside a ruling of a trial judge unless there has been a clear abuse of discretion.”).

Holmes is also inapposite to the case at bar, as the question before the court was whether the trial

court erred by not allowing waiver and therefore impacted defendant’s right to counsel of choice.

Holmes, 141 Ill. 2d at 220. We need not resolve this issue at this juncture as our conclusion

remains the same under either standard.

¶ 67                                    C. Waiver of Conflict

¶ 68           In People v. Acevedo, 2018 IL App (2d) 160562, 121 N.E.3d 530, the Second

District reviewed whether the defendant’s waiver of a conflict of interest was knowing. In that

case, it stated the waiver was not made knowingly because the record did not reveal the

defendant was informed about the possible ramifications of the conflict or knew about the

possible impact on his counsel’s ability to zealously advocate of his behalf. Acevedo, 2018 IL

App (2d) 160562, ¶ 20. The conflict was brought to the trial court’s attention and discussed with

the defendant. The defendant’s counsel represented a State’s witness who had another case



                                                 - 16 -
pending with the defendant as a codefendant as well. The State informed the court what they

expected the witness to say, and the court received assurances from counsel he discussed with

the defendant, “the conflict, the ramifications of that, what we expect to happen [if the witness

creating the conflict] is called as a witness and how it affects [the defendant] and his rights.”

(Internal quotation marks omitted.) Acevedo, 2019 IL App (2d) 160562, ¶ 19. The court informed

the defendant about possible issues which may arise during the trial and asked if he had

discussed these with counsel, which he acknowledged.

¶ 69           While agreeing the defendant was aware of the existence of the conflict, the

Second District found the record failed to adequately reflect the defendant was advised of the

significance of the conflict. It noted the record revealed none of the specific discussions between

the counsel and the defendant. There was no indication counsel told the trial court what

information he gave the defendant about the possible effects of the conflict on his representation,

nor did the defendant say whether he knew how that might affect counsel’s zealous

representation of him. Acevedo, 2018 IL App (2d) 160562, ¶ 20. The court in Acevedo

acknowledged the trial court informed the defendant the conflict was “serious,” and that there

were issues which might arise, but pointed out it was “never explained to defendant, in a way he

might understand, how the conflict could impact counsel’s representation of him,” citing this

court’s decision in Poole. Acevedo, 2018 IL App (2d) 160562, ¶ 20.

¶ 70           In this case, defendant received even less admonishment from the trial court than

the defendant in Acevedo. Whereas the trial court in Acevedo discussed with counsel in the most

general terms the contents of his discussion with the defendant, here, the court merely asked

defendant if he had “adequate time” to speak with Amero. Nowhere in the record did Amero

explain to the court the specifics of their discussions, and the court did not inquire about the



                                                - 17 -
specifics of those discussions. There were no discussions on the record as to the various issues

which may arise because of the conflict or the effect on Amero’s representation. The court

merely asked of defendant if he had any issues with Amero’s representation of Connelley

without assuring defendant understood what issues he could have with the conflict.

¶ 71           The State argues defendant’s prior record of involvement with the court system

provided him with the requisite knowledge of the potential issues. We disagree. Regardless of

defendant’s prior criminal history—which, as defendant notes, involved two guilty pleas and no

trials—the Acevedo court noted we said in Poole the waiver was invalid, in part, because “ ‘the

record does not reveal whether defendant was advised of the conflict in a way he might

understand how it could affect his representation.’ ” Acevedo, 2018 IL App (2d) 160562, ¶ 20

(quoting Poole, 2015 IL App (4th) 130847, ¶ 36). As we conclude there is nothing in the record

from which we can conclude defendant understood the potential issues that may arise from a

conflict of interest, defendant cannot have knowingly and intelligently waived the conflict of

interest, and we reverse his convictions for first degree murder.

¶ 72           We do not reverse defendant’s convictions lightly. However, where a per se

conflict of interest exists and defendant did not knowingly and intelligently waive the conflict,

“defendant’s conviction must be reversed.” People v. Graham, 206 Ill. 2d 465, 472, 795 N.E.2d

231, 236 (2003). Our supreme court has previously discussed the importance of this policy:

               “There is no showing that the attorney did not conduct the defense of the accused

               with diligence and resoluteness, but we believe that sound policy disfavors the

               representation of an accused *** by an attorney with possible conflict of interests.

               It is unfair to the accused, for who can determine whether his representation was

               affected, at least, subliminally, by the conflict. Too, it places an additional burden



                                               - 18 -
               on counsel, however conscientious, and exposes him unnecessarily to later

               charges that his representation was not completely faithful.” Stoval, 40 Ill. 2d at

               113.

Though we may now see the trial with the benefit from hindsight, a defendant waiving their

counsel’s conflict of interest does not do so with the benefit of foresight. Therefore, it is the duty

of the trial court to assure their decision is as informed as possible.

¶ 73           Though there are no talismanic admonishments trial courts are required to give,

courts must assure the defendant has an adequate understanding of the possible ways a conflict

of interest may affect counsel’s vigorous representation. This may require the court to speculate

about the possible problems which might arise due to a conflict to determine if a defendant is

properly informed. Because defendant and the trial court do not benefit from hindsight during

this process, we too contemplate those issues that could have arisen due to Amero’s conflict of

interest: there was no discussion with defendant about how Amero may not vigorously

cross-examine Connelley, or that he might refrain from seeking to impeach Connelley based on

his pending cases to show Connelley’s motivation to testify. As we see from the record, counsel

did not question Connelley about his pending charges or any expressed or anticipated favor he

hoped to receive from the State on his own charges. Although arguable that Connelley’s

testimony was not the most damaging of all witnesses, he presented as an unbiased third party,

whose testimony was highlighted by the State in its closing argument. Knowing that, the

pendency of criminal charges would normally be a subject for cross examining a State’s witness,

even without an agreement, in order to show the witness hoped to receive a benefit from his

testimony. Further, counsel for a State’s witness facing his own charges would be expected to

seek some benefit in return for his testimony. Here, the dilemma created by counsel’s continued



                                                 - 19 -
representation of both may have prevented either from receiving the full benefit of his

representation. For our purposes, however, the effect on defendant’s representation is paramount.

There was no discussion on the record about whether Amero had negotiated with the State with

regard to Connelley’s pending charges. Neither the State nor defense counsel asked him when on

the stand. There was no indication this possibility had ever been disclosed to defendant. More

importantly, to eliminate any question, it was equally important the record reflect the absence of

such negotiations, if none occurred. The facts known to all parties included a per se conflict of

interest and dual representation of defendant and a State’s witness, who also had pending

criminal charges. The record contains no discussion about the possible effects of these issues on

counsel’s representation of defendant, or a disclosure of those possible effects, to defendant

himself—all of which could have been raised by defense counsel, the State, or the trial court.

We do not ask the trial courts to contemplate every possible effect of a per se conflict. Rather,

the courts must assure a defendant understands enough of the scope and possible impact of the

issues to actually understand how serious waiving such a conflict is. We acknowledge this is not

a simple task for the trial courts. Perhaps that is the point of the supreme court when it said “[t]he

difficulty of appropriately advising an accused of this right [to conflict-free counsel] almost

directs that counsel, especially one appointed, be free from any such conflict.” Stoval, 40 Ill. 2d

at 114. That a defendant chose their counsel does not make the intrusion of a conflict of interest

any less serious.

¶ 74                              D. Sufficiency of the Evidence

¶ 75           We next turn to whether the evidence was sufficient to remand for a new trial. See

People v. Lopez, 229 Ill. 2d 322, 367, 892 N.E.2d 1047, 1072-73 (2008) (holding that a retrial

raises double jeopardy concerns requiring us to consider the sufficiency of the evidence). “The



                                                - 20 -
relevant question is whether, after viewing the evidence in the light most favorable to the State,

any rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” Lopez, 229 Ill. 2d at 367. Viewing the evidence in the light most favorable to

the State, we conclude that a rational trier of fact could have found defendant guilty of first

degree murder beyond a reasonable doubt. Accordingly, we conclude that there is no double

jeopardy impediment to retrial and thus remand the cause to the trial court.

¶ 76                                    III. CONCLUSION

¶ 77           For the reasons stated, we reverse defendant’s convictions for first degree murder

and remand for a new trial.

¶ 78           Reversed and remanded.




                                                - 21 -